Title: To James Madison from James Maury, Jr., 11 October 1806
From: Maury, James, Jr.
To: Madison, James



Sir,
American Consulate Liverpool 11th. Oct. 1806

Herewith I have the honor to inclose you the duplicate of my last letter in which was the document alluded to, forwarded P the Oroaimbo, Gardner.
At length we have the important intelligence of the negotiations at Paris being broken off, and that Lord Lauderdale is on his way home.  The communication reached this place yesterday & is confirm’d by this morning’s mail.  I have the honor to be with Perfect Respect Your most Obedient Servant

James Maury

